Citation Nr: 0401532	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-22 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.

2.  Entitlement to service connection for an upper back 
disorder.

3.  Entitlement to service connection for a lower back 
disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroid disease, history of multinodular 
goiter with partial thyroidectomy.

5.  Entitlement to an initial compensable evaluation for 
residuals, thyroid scar, status post thyroidectomy.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from September 1981 to 
September 1985.

Initially, the Board of Veterans' Appeals (Board) notes that 
while a June 2000 rating decision denied service connection 
for a back disorder, it did so on the basis that the veteran 
had not submitted a well-grounded claim.  Therefore, since 
the claim was pending at the time of the enactment of the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), the regional office 
(RO) properly readjudicated the claim on a de novo basis in 
March 2002 pursuant to the VCAA.

The Board also notes that since the veteran indicated 
disagreement with the initial rating for his hearing loss and 
hypothyroid disease, history of multinodular goiter with 
partial thyroidectomy, the Board will consider entitlement to 
increased ratings from the effective date of service 
connection pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board further notes that although the Board appreciates 
the veteran's desire for a quick and favorable outcome in 
this matter, the Board finds that applicable law and 
regulations require that the claims for service connection 
for upper and lower back disorders and for an initial 
compensable evaluation for residuals, thyroid scar, status 
post thyroidectomy, be remanded for further notice and/or 
development.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by hearing at level II in an unexceptional 
disability picture in each ear.

2.  Hypothyroid disease, history of multinodular goiter with 
partial thyroidectomy, is manifested by symptoms in an 
unexceptional disability picture that are not productive of 
more than fatigability, constipation, and mental 
sluggishness.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 3.321, 4.7, 4.85, Diagnostic Code 6100 (2003).

2.  The schedular criteria for a 30 percent, but not greater, 
rating for hypothyroid disease, history of multinodular 
goiter with partial thyroidectomy, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.119, Diagnostic Code 7903 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that these claims have already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  The veteran has been 
furnished with appropriate Department of Veterans Affairs 
(VA) examinations to determine the nature and severity of his 
service-connected disability, and the veteran does not 
contend that these disabilities have worsened since his 
previous examination, only that they warrant higher initial 
ratings.  In addition, the veteran has been provided with 
notice of the VCAA and the other applicable law and 
regulations in the November 2002 statement of the case and 
the June 2003 supplemental statement of the case, and there 
is no indication in the record that there are any outstanding 
pertinent treatment records or other documents that have not 
been obtained or that are not already sufficiently addressed 
in documents contained within the claims file.

Moreover, the Board notes that in a letter dated in April 
2001, the RO advised the veteran of the type of evidence 
needed to substantiate his claims, and the respective 
obligations of the veteran and VA in obtaining that evidence.  
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  Although 
the notice may have mislead the veteran into believing that 
he had less than one year to provide additional evidence, 
since more than one year has elapsed since the notice was 
sent, the Board finds that it is permitted to consider the 
claims based on the evidence currently of record.  In fact, 
the Veterans Benefits Act of 2003 contains a provision that 
clarifies that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § __, 117 Stat. 
2651, __ (Dec. 16, 2003) (to be codified at 38 U.S.C. § __).  
Consequently, the Board finds that no further action is 
required under the VCAA with respect to these claims.


I.  Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2003), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

A review of the history of this disability shows that service 
connection for bilateral hearing loss was granted with a 0 
percent rating by a March 2002 rating decision, based on 
service medical records and VA audiological examination.  
Service medical records were found to reveal that hearing 
loss was shown on the left ear in April 1984 at 3000 and 4000 
Hertz with thresholds of 55 and 80, at which time the veteran 
was placed on a physical profile.

Army National Guard audiometric examination in April 1991 
revealed hearing thresholds of 15, 10, 10, 20, 15, and 30 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the right, and of 10, 5, 15, 80+, 80+, and 
70 decibels at 500, 1000, 2000, 3000, 4000, and 6000, on the 
left.  

On the authorized audiological evaluation in June 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
40
40
LEFT
10
15
20
80
100

Speech audiometry revealed speech recognition ability of 88 
percent in each ear, and pure tone threshold averages were 28 
on the right and 54 on the left.  The results were summarized 
to indicate mild high-frequency sensorineural hearing loss on 
the right and profound high-frequency hearing loss on the 
left, the examiner noting that the results were consistent 
with audiometric data obtained during military service and at 
a private audiogram in February 2000.

The Board has reviewed the record and first notes that the VA 
audiological examination results from June 2001 indicate that 
right and left ear hearing loss is currently manifested at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz by 
average pure tone thresholds of 28 and 54, respectively.  
When the pure tone threshold averages are applied to Table 
VI, Numeric Designation of Hearing Impairment Based on Pure 
Tone Threshold Average and Speech Discrimination, the numeric 
designation for each ear is II.  

When the numeric designations are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the veteran's 
bilateral hearing loss is determined to be noncompensable.  
38 C.F.R. § 4.85.

The Board has reviewed the provisions of 38 C.F.R. § 4.86(a) 
with respect to the veteran's claim and finds that it is not 
for application because the veteran's pure tone thresholds in 
each ear were not 55 or more at each of the specified 
frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. 
§ 4.86(b) is also unavailable since the veteran did not 
exhibit both a pure tone threshold of 30 or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation for the appellant's hearing loss is not 
established.

In addition, as the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
pointed out, the assignment of a disability rating for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for bilateral hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board also cannot conclude that the disability picture as 
to the veteran's bilateral hearing loss is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b) (2003).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.


II.  Entitlement to an Initial Rating in Excess of 10 percent 
for Hypothyroid Disease, History of Multinodular Goiter with 
Partial Thyroidectomy

The Board initially notes that it agrees with the RO's 
determination that 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2003) is the most appropriate diagnostic code to rate the 
veteran's hypothyroid disease, history of multinodular goiter 
with partial thyroidectomy.  

Under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7903, a 10 percent rating is warranted when hypothyroidism is 
productive of fatigability, or when continuous medication is 
required to treat the condition.  A 30 percent rating 
requires that the condition be manifested by fatigability, 
constipation and mental sluggishness.  To warrant a 60 
percent rating under this code, the disability must be 
productive of muscular weakness, mental disturbance and 
weight gain.  Finally, a 100 percent rating is warranted when 
the condition is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute) and sleepiness.

Following a careful review of the evidence, the Board finds 
that the current severity of the veteran's thyroid disability 
warrants a 30 percent evaluation under Diagnostic Code 7903.  
In reaching this determination, the Board observes that 
during the course of this appeal, the veteran has 
consistently reported suffering from constipation and fatigue 
despite taking appropriate medication.  

Consistent with the veteran's contentions, the May 2001 VA 
examination report reflects that he complained of a recent 
increase in fatigability, increased pressure in the neck, and 
intermittent edema.  The veteran was also noted to complain 
of chronic constipation resulting in bleeding hemorrhoids, 
although he denied any change in his mental acuity.  

In light of the above, although the examination did not 
reveal complaints of diminished mental acuity, giving the 
veteran the benefit of the doubt, the Board finds that the 
evidence of chronic constipation and fatigue is sufficient to 
warrant a 30 percent evaluation under the code for 
hypothyroidism.  38 C.F.R. § 4.7. 

The Board concludes, however, that entitlement to an 
evaluation higher than 30 percent is not warranted under 
Diagnostic Code 7903 or any other applicable diagnostic code.  
In evaluating the veteran's hypothyroid disease under 
Diagnostic Code 7903, as noted above, a 60 percent rating 
under this code requires that the condition be productive of 
muscular weakness, mental disturbance and weight gain.  In 
this regard, the Board observes that although the veteran 
reports having weight gain of ten pounds over the previous 
two months, the May 2001 VA examination report indicates no 
problem with mental acuity and that muscle strength was 
intact.  As such, a 60 percent rating under this code is not 
warranted.  The results are additionally not consistent with 
the criteria required for a 100 percent evaluation under this 
code, i.e., while the veteran complained of cold intolerance 
and mental depression in his substantive appeal, the May 2001 
report did not reflect findings of cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), sleepiness, or 
bradycardia (less than 60 beats per minute).

Although the veteran has hypothyroidism, the Board has also 
considered evaluating this disability under Diagnostic Code 
7900 for hyperthyroidism, but concludes that an evaluation 
higher than 30 percent is not warranted under this code; 
indeed, the preponderance of the evidence is against a 
finding that the condition warrants a 30 percent evaluation 
under this code because the evidence affirmatively shows that 
the veteran does not have tremors, hypertension or increased 
pulse pressure.

Further, however, Note (1) following Diagnostic Code 7900 
provides that if disease of the heart is the predominant 
finding, the disability should be evaluated under Diagnostic 
Code 7008 as hyperthyroid heart disease, if doing so will 
result in a higher evaluation than the use of Diagnostic Code 
7900.  Note (2) following this code provides that if 
ophthalmopathy is the sole finding, the disability will be 
evaluated as impairment of field of vision pursuant to 
Diagnostic Code 6080, diplopia under Diagnostic Code 6090, or 
impairment of central visual acuity pursuant to Diagnostic 
Codes 6061-6079.

The Board notes that evaluating the veteran's hypothyroid 
disease pursuant to Note (1) would not result in a rating 
higher than 30 percent because Diagnostic Code 7008 invokes 
the criteria set forth in Diagnostic Code 7010, and that code 
provides for a maximum rating of 30 percent.  With respect to 
Note (2), the Board observes that the May 2001 examination 
did not reveal any thyroid-related eye disorder, and thus 
consideration under the codes for eye impairment is not 
appropriate.

There is also no showing that the veteran's thyroid 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extraschedular basis.  See 38 C.F.R. § 3.321.  There is 
no indication that his hypothyroid disease has resulted in 
marked interference with employment (i.e., beyond that which 
is contemplated in the assigned evaluation) or has required 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.


ORDER

The claim for an initial compensable rating for bilateral 
sensorineural hearing loss is denied.

Entitlement to a 30 percent evaluation for hypothyroid 
disease, history of multinodular goiter with partial 
thyroidectomy is granted, subject to the legal criteria 
governing payment of monetary benefits.  


REMAND

With respect to the veteran's claims for service connection 
for upper and lower back disorders, the Board's preliminary 
review of the evidence reflects that it contains medical 
evidence of disability with respect to the veteran's upper 
and lower back.  In addition, available service medical 
records reflect that the veteran sustained an injury to his 
tailbone in July 1983.  Therefore, the Board finds that the 
veteran should be provided with an appropriate VA examination 
to determine the nature and etiology of any current upper and 
lower back disorder.  The examiner should be specifically 
requested to state whether it is at least as likely as not 
that any current upper and/or lower back disorder is related 
to the veteran's period of active service.

The Board further notes that while the May 2001 VA thyroid 
examination revealed many relevant findings regarding the 
veteran's service-connected thyroid scar, the Board is unable 
to determine from these findings as to whether the scar is 
elevated or depressed on palpation or at least one-quarter 
inch (0.6 centimeters) wide at its widest part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2003).  Accordingly, the 
veteran should be scheduled for an appropriate VA examination 
to determine the nature and severity of all symptoms 
associated with his thyroid scar, status post thyroidectomy, 
to include consideration of these additional rating criteria.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any upper and/or 
lower back disorder.  The claims file 
should be made available to the VA 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
be specifically requested to state 
whether it is at least as likely as not 
that any current upper and/or lower back 
disorder is related to the veteran's 
period of active service.

3.  The veteran should be afforded a VA 
thyroid examination to determine the 
nature and severity of all symptoms 
associated with his thyroid scar, status 
post thyroidectomy, to include 
consideration of whether the scar is 
elevated or depressed on palpation or at 
least one-quarter inch (0.6 centimeters) 
wide at its widest part.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



